Case 3:21-cv-01172-FAB Document 10 Filed 05/18/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the

 

District of Puerto Rico

Dr. Luis S. Arana-Santiago
Plaintiff(s)

 

  

Civil Action No. 3:21-cv-01 172-FAB==
Vv. =e

10 :|
if

University of Puerto Rico et al
; - Defendant(s)

 

Nm ee ee ee ee ee ee

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Universidad de Puerto Rico
Administracion Central
1187 Calle Flamboyan
Jardin Botanico Sur
Rio Piedras, PR 00926-1117

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiff's attorney, whose name and address are:

Dr. Luis S. Arana-Santiago
PO BOX 500
Orocovis, PR 00720

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

MARIA ANTONGIORGI-JORDAN, ESQ.

CLERK OF COURT
wame Digitally signed by Rebeca

Qs i> Ss Isaac
5/14/2021 0) bee Date: 2021.05.14 10:10:10

Date: ~04'00'

 

Signature of Clerk or Deputy Clerk
Case 3:21-cv-01172-FAB Document 10 Filed 05/18/21 Page 2 of 2
AO 440 (Rev. 06/12) Susnmons in a Civil Action (Page 2)
Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) c ehld Co
was received by me on (date)

 

©) I personally served the summons on the individual at (place)
|

on (date) ;or

 

CJ I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

ON (date) , and mailed a copy to the individual’s last known address; or
VWI served the summons on (name of individual) Abra Nie Ve o , who is
designated by law to accept service of process on behalf of (name of organizatio
Onivasly of basa bier on (dt “5 Le fiaa jor
© I returned the summons unexecuted because 3or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 5 / 187 2021
Servgr’s signature ;
Michael boda, aun lia ge
Printed name and title
vs6- Round toll, calle Vahl C74
Lrvjillo fila Ph. 00926

Server’s address

 
   
    

Additional information regarding attempted service, etc:
